Citation Nr: 1206279	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a skin disorder, to include boils.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the Veteran's claims for entitlement to service connection for a seizure disorder and boils.

In June 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record. 

During the pendency of this appeal, the VLJ that conducted the June 2010 hearing retired from the Board.  In February 2012, the Veteran was afforded the opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b).  In a response received that same month, the Veteran, through his attorney, indicated that he desired to withdraw his appeal. 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in February 2012.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for a seizure disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for a skin disorder, to include boils, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a February 2012 written statement, the Veteran, through his attorney, expressed intent to withdraw the issues of entitlement to service connection for a seizure disorder and a skin disorder, to include boils.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to service connection for a seizure disorder is dismissed.  

The claim of entitlement to service connection for a skin disorder, to include boils is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


